


109 HR 6093 IH: Damaged Vehicle Information

U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6093
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2006
			Mr. Stearns (for
			 himself, Mr. Bass,
			 Mr. Campbell of California, and
			 Mr. Brady of Pennsylvania) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title 49, United States Code, to direct the
		  National Highway Traffic Safety Administration to require the disclosure of
		  information relating to the fair market value and safety of damaged motor
		  vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Damaged Vehicle Information
			 Act.
		2.Disclosure of
			 Vehicle Damage InformationSection 32303 of title 49, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(d)Disclosure of
				Fair Market Value and Safety Information(1)Not later than 270 days after the date of
				enactment of this subsection, the Secretary of Transportation, through the
				National Highway Traffic Safety Administration, shall issue a regulation
				requiring all persons who terminate a contract related to a motor vehicle due
				to flood or water damage, collision, fire damage, theft and recovery, or any
				other circumstance that adversely affects the fair market value of such motor
				vehicle, to disclose to the public in a commercially reasonable, electronically
				accessible manner the following information for every motor vehicle that has
				been identified in such contract:
						(A)The vehicle identification number of
				the motor vehicle.
						(B)The date of the termination of the
				contract.
						(C)The odometer reading of the motor vehicle
				on the date of the termination of the contract.
						(D)Whether, as a result of the incident that
				resulted in the termination of the contract, one or more airbags in the motor
				vehicle were deployed.
						(E)The cause of the termination of the
				contract, including whether such cause was flood or water damage, collision,
				fire damage, theft and recovery, or another cause.
						(2)The Secretary shall rely on the
				private sector to collect, aggregate, and disclose to the public the fair
				market value and safety information described in paragraph (1) and all such
				information shall be accessible by vehicle identification number.
					(3)For purposes of this subsection, the
				term person includes any individual, company, corporation,
				association, firm, partnership, society, or any other entity, but does not
				include any governmental
				agency.
					.
		
